Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT AGREEMENT

 

FOURTH AMENDMENT AGREEMENT (this “Agreement”) dated as of May 11, 2015 by and
among (1) Information Services Group, Inc. (the “Borrower”), (2) International
Advisory Holdings Corp., International Consulting Acquisition Corp., TPI
Advisory Services Americas, Inc., ISG Information Services Group Americas, Inc.
(formerly known as Technology Partners International, Inc.) and TPI
Eurosourcing, L.L.C. (collectively, the “Guarantors”), (3) the financial
institutions party to the Credit Agreement (as defined below) as lenders
(collectively, the “Lenders” and individually, a “Lender”), and (4) Bank of
America, N.A. (“Bank of America”) as administrative agent (the “Administrative
Agent”) for the Lenders and as Swingline Lender and L/C Issuer with respect to a
certain Credit Agreement dated as of May 3, 2013, by and among the Borrower, the
Guarantors, the Lenders, the Administrative Agent, the L/C Issuer and BMO Harris
Bank N.A. and Fifth Third Bank as co-Syndication Agents, as amended by that
certain First Amendment Agreement dated as of November 14, 2013, by and among
the Borrower, the Guarantors, the Lenders and the Administrative Agent, that
certain Second Amendment Agreement dated as of March 18, 2014, by and among the
Borrower, the Guarantors, the Lenders and the Administrative Agent and that
certain Third Amendment Agreement dated as of December 2, 2014 (as amended, the
“Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.                               Definitions.  Capitalized terms used herein
without definition that are defined in the Credit Agreement shall have the same
meanings herein as therein.

 

§2.                               Ratification of Existing Agreements.  All of
the Loan Parties’ obligations and liabilities to the Administrative Agent, the
L/C Issuer, the Swingline Lender and the Lenders as evidenced by or otherwise
arising under the Credit Agreement, the Notes and the other Loan Documents, are,
by each Loan Party’s execution of this Agreement, ratified and confirmed in all
respects.  In addition, by each Loan Party’s execution of this Agreement, each
of the Loan Parties represents and warrants that no Loan Party has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.

 

§3.                               Representations and Warranties.  Each of the
Loan Parties hereby represents and warrants to the Administrative Agent, the L/C
Issuer, the Swingline Lender and Lenders that all of the representations and
warranties made by the Loan Parties in the Credit Agreement, the Notes and the
other Loan Documents are true in all material respects on the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate expressly to an earlier date.

 

--------------------------------------------------------------------------------


 

§4.                               Conditions Precedent.  The effectiveness of
the amendments contemplated hereby shall be subject to the satisfaction of each
of the following conditions precedent:

 

(a)                                 Representations and Warranties.  All of the
representations and warranties made by the Loan Parties herein, whether directly
or incorporated by reference, shall be true and correct on the date hereof
except as provided in §3 hereof.

 

(b)                                 Performance; No Event of Default.  The Loan
Parties shall have performed and complied in all respects with all terms and
conditions herein required to be performed or complied with by them prior to or
at the time hereof, and there shall exist no Default or Event of Default.

 

(c)                                  Action.  All requisite corporate or other
action necessary for the valid execution, delivery and performance by the Loan
Parties of this Agreement and all other instruments and documents delivered by
the Loan Parties in connection herewith shall have been duly and effectively
taken.

 

(d)                                 Fees and Expenses.

 

(i)                                     The Borrower shall have paid to the
Administrative Agent, for the account of the Lenders, a non-refundable upfront
fee equal to $96,140.62, which upfront fee shall be due and payable in full on
the date hereof; and

 

(ii)                                  The Borrower shall have paid to the
Administrative Agent the reasonable fees and expenses of counsel to the
Administrative Agent in connection with the preparation of this Agreement.

 

(e)                                  Delivery.  The Loan Parties, the
Administrative Agent, the Lenders, the L/C Issuer and the Swingline Lender shall
have executed and delivered this Agreement.  In addition, the Loan Parties shall
have executed and delivered such further instruments and taken such further
action as the Administrative Agent and the Lenders may have reasonably
requested, in each case further to effect the purposes of this Agreement, the
Credit Agreement and the other Loan Documents.

 

§5.                               Amendments to the Credit Agreement.

 

(a)                                 Amendments to Section 1.01 of the Credit
Agreement.  The following definitions appearing in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Loans that are Base
Rate Loans shall be the percentage set forth under the column “Base Rate”, (b)
Loans that are Eurodollar Rate Loans shall be the percentage set forth under the
column “Eurodollar Rate & Letter of Credit Fee”, (c) the Letter of Credit Fee
shall be the percentage set forth under the column “Eurodollar Rate & Letter of

 

2

--------------------------------------------------------------------------------


 

Credit Fee”, and (d) the Commitment Fee shall be the percentage set forth under
the column “Commitment Fee”:

 

Applicable Rate

 

Level

 

Consolidated Leverage
Ratio

 

Eurodollar Rate
& Letter of Credit
Fee

 

Base
Rate

 

Commitment
Fee

 

1

 

Greater than 2.50:1.00

 

2.625

%

1.625

%

0.35

%

2

 

Greater than 2.00:1.00 but less than or equal 2.50:1.00

 

2.125

%

1.125

%

0.30

%

3

 

Greater than 1.50:1.00 but less than or equal 2.00:1.00

 

1.625

%

0.625

%

0.25

%

4

 

Equal to or less than 1.50:1.00

 

1.50

%

0.50

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 1 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.  In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

 

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the first
full fiscal quarter to occur following the Closing Date to the Administrative
Agent.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than the Existing Equity Holders) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  any Person or two or more Persons (other
than the Existing Equity Holders) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the Equity Interests of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such securities; or

 

(d)                                 a “change of control” or any comparable term
under, and as defined in, any Convertible Debenture, shall have occurred; or

 

(e)                                  at any time the Borrower shall cease to
own, directly or indirectly, 100% of the Equity Interests of any Material
Subsidiary.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, plus (ii) the one-time unamortized
deferred financing fees previously incurred by Borrower and recognized as an
expense on or about the Closing Date in connection with Indebtedness of the Loan
Parties being refinanced by this Agreement on the Closing Date in an aggregate
amount not to exceed $554,000, less (iii) if the Consolidated Leverage Ratio is
greater than 2.25 to 1.00 as of the most recently completed Measurement Period,
the aggregate amount of all Restricted Payments made during the such Measurement
Period, less (iv) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during the most recently completed Measurement
Period, less (v) the aggregate amount of federal, state, local and foreign
income taxes paid or required to be paid, in each case, of or by the Borrower
and its Subsidiaries for the most recently completed Measurement Period to (b)
the sum of (i) Consolidated Interest Charges, and (ii) the aggregate principal
amount of all redemptions or similar acquisitions for value of outstanding debt
for borrowed money or regularly scheduled principal payments during such
Measurement Period, but excluding (x) the redemption of the Convertible
Debenture owing to CPIV S.A. in a principal amount not to exceed $1,672,361 and
(y) any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.02.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and any earn-out obligations), (e) all Attributable
Indebtedness, (f) all obligations to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (f) above of Persons
other than the Borrower or any Subsidiary, and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

“Eurodollar Rate” means:

 

5

--------------------------------------------------------------------------------


 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one (1) month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one (1) month would be offered by Bank of America’s London Branch to major banks
in the London interbank eurodollar market at their request at the date and time
of determination;

 

provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13,
and (b) with respect to (i) obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any (A) Hedge
Agreement, (B) Cash Management Agreement or (C) any other agreement, document or
instrument entered into by such Loan Party or Subsidiary with Bank of America
including, without limitation, in connection with any performance guaranty or
similar financing arrangement provided by Bank of America to such Loan Party or
Subsidiary, and (ii) the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations, the
Borrower.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans,

 

6

--------------------------------------------------------------------------------


 

pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit E or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Maturity Date” means (a) with respect to the Revolving Facility, May 3, 2020
and (b) with respect to the Term Facility, May 3, 2020; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
an officer of the Borrower with respect to any Guarantor in accordance with
Section 10.09, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

“Secured Obligations” means (a) all Obligations, (b) all obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements, (c) all
obligations arising under any agreement, document or instrument entered into by
any Loan Party or any Subsidiary of any Loan Party with Bank of America
including, without limitation, in connection with any performance guaranty or
similar financing arrangement provided by Bank of America to such Loan Party or
Subsidiary, and (d) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, provided that “Secured Obligations” shall exclude any Excluded
Swap Obligations.

 

7

--------------------------------------------------------------------------------


 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

(b)                                 Amendment to Section 1.01 of the Credit
Agreement.  The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in their appropriate alphabetical order to read as follows:

 

“Fourth Amendment” means that certain Fourth Amendment Agreement, dated as of
May 11, 2015, among the Loan Parties, the Lenders, the Administrative Agent, the
L/C Issuer and the Swingline Lender.

 

“Notice of Loan Prepayment” means notice of prepayment with respect to a
Revolving Credit Loan or a Swing Line Loan, which shall be in a form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer.

 

(c)                                  Amendment to Section 2.02 of the Credit
Agreement.  Clause (a) of Section 2.02 of the Credit Agreement is hereby amended
by amending and restating the first two sentences thereof to read as follows:

 

(a)                                 Notice of Borrowing.  Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by: (A) telephone or (B) a Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice.  Each such Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.

 

(d)                                 Amendment to Section 2.04 of the Credit
Agreement.  Clause (b) of Section 2.04 of the Credit Agreement is hereby amended
by amending and restating the first sentence thereof to read as follows:

 

(b)                                 Borrowing Procedures.  Each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by:  (A) telephone or
(B) a Swingline Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Swingline Lender and the Administrative
Agent of a Swingline Loan Notice.

 

8

--------------------------------------------------------------------------------

 


 

(e)                                  Amendment to Section 2.05 of the Credit
Agreement.  Clause (a) of Section 2.05 of the Credit Agreement is hereby amended
as follows:

 

(i)                                     The first sentence of clause (i) of
Section 2.05(a) is hereby amended and restated in its entirety to read as
follows:

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Term Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.

 

(ii)                                  The first sentence of clause (ii) of
Section 2.05(a) is hereby amended and restated in its entirety to read as
follows:

 

(ii)                                  The Borrower may, upon notice to the
Swingline Lender pursuant to delivery to the Swingline Lender of a Notice of
Loan Prepayment (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess hereof
(or, if less, the entire principal thereof then outstanding).

 

(f)                                   Amendment to Section 2.07 of the Credit
Agreement.  Clause (a) of Section 2.07 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

(a)                                 Term Loans.  The Borrower shall repay to the
Term Lenders the aggregate principal amount of all Term Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.02;

 

9

--------------------------------------------------------------------------------


 

Fiscal Year

 

Payment Date

 

Principal Payment
Installments

 

2015

 

June 30

 

$

562,500

 

 

September 30

 

$

562,500

 

 

December 31

 

$

562,500

 

2016

 

March 31

 

$

562,500

 

 

June 30

 

$

562,500

 

 

September 30

 

$

562,500

 

 

December 31

 

$

562,500

 

2017

 

March 31

 

$

562,500

 

 

June 30

 

$

562,500

 

 

September 30

 

$

562,500

 

 

December 31

 

$

562,500

 

2018

 

March 31

 

$

562,500

 

 

June 30

 

$

562,500

 

 

September 30

 

$

562,500

 

 

December 31

 

$

562,500

 

2019

 

March 31

 

$

562,500

 

 

June 30

 

$

562,500

 

 

September 30

 

$

562,500

 

 

December 31

 

$

562,500

 

2020

 

March 31

 

$

562,500

 

 

May 3

 

$

27,843,750

 

 

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

 

(g)                                  Amendment to Section 6.11 of the Credit
Agreement. Section 6.11 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

10

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance (i) the Indebtedness
outstanding under the Convertible Debentures at any time on or after the Fourth
Amendment becomes effective and (ii) other Indebtedness outstanding on the
Closing Date and (b) to provide ongoing working capital and for other general
corporate purposes so long as the uses specified in clauses (a) and (b) are not
in contravention of any Law or of any Loan Document.

 

(h)                                 Amendment to Section 7.14 of the Credit
Agreement.  Section 7.14 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

7.14                        Prepayments, Etc. of Indebtedness.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including by the exercise of any right of
setoff), or make any payment in violation of any subordination, standstill or
collateral sharing terms of or governing, any Indebtedness, except (a) the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) the prepayment of the Indebtedness outstanding under the
Convertible Debentures and (c) regularly scheduled or required repayments or
redemptions of Indebtedness under the Indebtedness set forth in Schedule 7.02
and refinancings and refundings of such Indebtedness in compliance with Section
7.02(b).

 

(i)                                     Amendment to Section 8.03 of the Credit
Agreement.  The “Fourth” clause of Section 8.03 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements, Secured Cash Management Agreements and any other
agreement, document or instrument entered into by any Loan Party or any
Subsidiary of any Loan Party with Bank of America, ratably among the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks and Bank of America
in proportion to the respective amounts described in this clause Fourth held by
them;

 

(j)                                    Amendment to Article X of the Credit
Agreement.  Article X of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

10.01                 Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Secured Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
any Loan Party or any Subsidiary of a Loan Party to the Secured Parties, arising

 

11

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Document, any Secured Cash Management
Agreement, any Secured Hedge Agreement or any other agreement, document or
instrument evidencing such Secured Obligations (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.  The Administrative Agent’s books and records showing the
amount of the Secured Obligations shall be admissible in evidence in any action
or proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02                 Rights of Lenders.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03                 Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of any other Loan Party or any Subsidiary of a Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of any other Loan Party or
any Subsidiary of a Loan Party; (b) any defense based on any claim that such

 

12

--------------------------------------------------------------------------------


 

Guarantor’s obligations exceed or are more burdensome than those of any other
Loan Party or any Subsidiary of a Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any other Loan Party or any Subsidiary of a Loan Party, proceed
against or exhaust any security for the Secured Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

10.04                 Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any other Loan Party or
any Subsidiary of a Loan Party or any other person or entity is joined as a
party.

 

10.05                 Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

10.06                 Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Loan Party or any Subsidiary of a Loan
Party or other Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Secured Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or

 

13

--------------------------------------------------------------------------------


 

preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

10.07                 Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or any
other Loan Party or any Subsidiary of a Loan Party under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by each Guarantor,
jointly and severally, immediately upon demand by the Secured Parties.

 

10.08                 Condition of any Loan Party.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from any other Loan Party or any Subsidiary
of a Loan Party and any other guarantor such information concerning the
financial condition, business and operations of any other Loan Party or any
Subsidiary of a Loan Party and any such other guarantor as such Guarantor
requires, and that none of the Secured Parties has any duty, and such Guarantor
is not relying on the Secured Parties at any time, to disclose to it any
information relating to the business, operations or financial condition of any
other Loan Party or any Subsidiary of a Loan Party or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

10.09                 Appointment of Borrower.

 

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantors as the Borrower deems appropriate in its sole discretion and
each Guarantor shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, L/C Issuer or a Lender to the Borrower
shall be deemed delivered to each Guarantor and (c) the Administrative Agent,
L/C Issuer or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Guarantors.

 

14

--------------------------------------------------------------------------------


 

10.10                 Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

10.11                 Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time this Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article 10 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

(k)                                 Amendment to Section 11.02 of the Credit
Agreement.  Clause (e) of Section 11.02 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

15

--------------------------------------------------------------------------------

 


 

(l)                                     Amendment to Section 11.18 of the Credit
Agreement.  Section 11.18 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

11.18                 Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

(m)                             Amendment to Section 11 of Credit Agreement.  A
new Section 11.21 is hereby added to Section 11 of the Credit Agreement to read
as follows:

 

11.21                 FATCA Treatment.

 

For purposes of determining withholding Taxes imposed under the FATCA, from and
after the effective date of the Fourth Amendment, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

§6.                               Miscellaneous Provisions.

 

(a)                                 Except as otherwise expressly provided by
this Agreement, all of the respective terms, conditions and provisions of the
Credit Agreement, the Notes and the other Loan Documents shall remain the same. 
The Credit Agreement, as amended hereby, shall continue in full force and
effect, and this Agreement and the Credit Agreement, shall be read and construed
as one instrument.

 

(b)                                 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE
GOVERNED BY, AND

 

16

--------------------------------------------------------------------------------


 

CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)                                  This Agreement may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  In making proof of this Agreement it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.  A facsimile or other electronic
transmission of an executed counterpart shall have the same effect as the
original executed counterpart.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Fourth Amendment
Agreement as of the date first set forth above.

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Chief Financial Officer

 

 

 

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

 

TPI ADVISORY SERVICES AMERICAS, INC.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President

 

 

 

 

 

ISG INFORMATION SERVICES GROUP AMERICAS, INC. (formerly known as Technology
Partners International, Inc.)

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------


 

 

TPI EUROSOURCING, L.L.C.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swingline Lender

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Managing Director

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

By:

/s/ Anna Smith

 

Name:

Anna Smith

 

Title:

Vice President

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Richard Freeman

 

Name:

Richard Freeman

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 